Citation Nr: 0904495	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  06-08 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for residuals of a back 
infection, also claimed as spinal meningitis. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel






INTRODUCTION

The veteran had active service from September 1990 to August 
1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA), San Diego, California 
Regional Office (RO).  The claims file was returned in March 
2005 to the Oakland, California RO which remains the Agency 
of Original Jurisdiction (AOJ). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.  Such development would ensure that his due 
process rights, including those associated with 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008), are met.

In the veteran's claim, he clearly specifies that he sought 
care at VAOPC Monterey prior to his hospitalization December 
1996.  The veteran claims he was hastily examined and 
prescribed pain medication for his back shortly before being 
admitted to a private hospital on December 20, 1996 for a 
more serious infection.  The RO sent a July 2004 letter to 
Chief, Library Services, VAMC Palo Alto requesting all 
records of the treatment of the veteran at VAMC Palo Alto in 
1996.  The response in the claims file include the veteran's 
discharge summary describing his late December 1996 treatment 
at VAMC Palo Alto, dated after his private hospitalization, 
treatment notes dated June 1996, and lab results.  These lab 
results refer to blood tests dated December 18, 1996 (two 
days before the veteran's private hospitalization) and 
November 7, 1996.  Further there are urine testing results 
again dated December 18, 1996.  Yet, there are no 
corresponding treatment notes for either of these dates for 
any facility.  Treatment notes for the dates December 18, 
1996 and November 7, 1996 from either Monterey or Palo Alto 
must be obtained or accounted for to complete development of 
this claim, as well as any pharmacy records from 1996.

Further, a VA examination is needed to determine whether the 
veteran has the residuals of this infection.  If so, then a 
medical opinion whether the veteran's December 1996 infection 
would have been apparent to the VA examiner exercising proper 
skill and judgment during the pre-hospitalization 
examination.  See Colvin v. Derwinski, 1 Vet. App. 171, 173 
(1991) (emphasizing that adjudicators cannot rely on their 
own unsubstantiated judgment in resolving medical questions); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should seek to obtain 
records regarding any treatment 
information as well as any prescriptions 
filled for the veteran from VAOPC 
Monterey, California and VAMC Palo Alto, 
California during the calendar year 1996, 
specifically in November and December.  If 
the AMC/RO is unable to obtain any 
pertinent evidence as identified by this 
remand, document this attempt in the 
record, inform the veteran and request 
that he obtain and submit it.

2.  After all requested treatment records 
and pharmacy records from VAOPC 
Monterey/VAMC Palo Alto have been obtained 
and incorporated into the record, then 
afford the veteran an appropriate VA 
infectious diseases examination.  In 
conjunction with the examination, the 
claims folder must be made available to 
the examiner for review of the case.

a.  A notation to the effect that this 
record review took place should be 
included in the report.  All indicated 
tests and studies deemed necessary should 
be conducted.  The examiner should review 
the results of any testing prior to 
completing the report.

b.  The examiner should discuss the nature and 
extent of the veteran's staphylococcus aureus 
bacteremia infection as first diagnosed in 
December 1996, then determine whether the 
veteran has any additional disability from any 
residuals from that infection to the present.  
If the examiner determines that additional 
disability resulting from residuals of that 
1996 infection remain, then address the medical 
probability that any such staph.aureus 
bacteremia infection would have resulted from 
any VA treatment at the VA facility prior to 
the veteran's private hospitalization on 
December 20, 1996.  Additionally, if causation 
is present, address whether there was any 
carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault 
on the part of the VA in furnishing the 
hospital care, medical or surgical treatment, 
or examination.   

3.  After completing the requested actions, and 
any additional notification and/or development 
deemed warranted, readjudicate the claim on 
appeal.  If the benefits sought on appeal 
remain denied, furnish the veteran an 
appropriate SSOC containing notice of all 
relevant actions taken on the claim, to include 
a summary of the evidence and applicable law 
and regulations.  The appropriate time period 
within which to respond should be provided as 
well.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




